DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10594948 B2 in view of US Patent Pub. No. 2011/0242378 A1 by Mabuchi (hereinafter Mabuchi). 

Although the claims at issue are not identical, they are not patentably distinct from each other. 

The instant application claim 1, correspond to the claim 1 of Patent (‘948). However, only difference being “a length of the first exposure period is different from a length of the second exposure period” in claim 1 of the instant application.

Claim 1 of the instant application correspond to the patented claims as follows:

Instant application
USPAT 10594948 B2
1
1 



Regarding Claim 1, Patent (‘754) teaches all the limitations of the instant claim except limitations mentioned above.

However, Mabuchi teaches a length of the first exposure period is different from a length of the second exposure period (Abstract: all unit pixels simultaneously transfer signal electric charges, which are generated in the photoelectric conversion element during continuous exposure times of which each has a different duration (i.e. the different length of the exposure period), Par. [0019, 0122, 0156).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Patent (‘754) by Mabuchi as taught above such that the above mentioned limitation is accomplished in order to expand the dynamic range of the solid-state imaging device without lowering the image quality of an image and also to improve the image quality of the image (Mabuchi, Par. [0011, 0122]).

	Claims 2-12 are also rejected, because of their dependency status from claim 1.
	
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2011/0242378 A1 by Mabuchi (hereinafter Mabuchi).

Regarding Claim 1, Mabuchi teaches an imaging device (Fig. 1, Title, Abstract) comprising: 
a pixel (Fig. 2, 3 @ 131, Par. [0050]) including: 
a first electrode (Fig. 2, 3 @ PD, electrode connected to ground, Par. [0059]); 
a second electrode facing the first electrode (Fig. 2, 3 @ PD, electrode connected to 142, Par. [0059]); 
a photoelectric conversion (Fig. 2, 3 @ @ 141: PD) layer between the first electrode (Fig. 2, 3 @ PD, electrode connected to ground, Par. [0059]) and the second electrode (Fig. 2, 3 @ PD, electrode connected to 142, Par. [0059]), the photoelectric conversion layer (Fig. 2, 3 @ @ 141: PD) converting light into signal charge (Abstract, Par. [0012, 0058]); and 
a charge accumulation region (Abstract) coupled to the second electrode (Fig. 2, 3 @ PD, electrode connected to 142, Par. [0059]), the charge accumulation region accumulating the signal charge (Abstract, Par. [0012]), wherein 
the pixel captures first data in a first exposure period and captures second data in a second exposure period different from the first exposure period, the first exposure period and the second exposure period being included in a frame period (Par. [0122]: it is possible to obtain a high-sensitivity pixel signal S1 and a low-sensitivity pixel signal S2 for one frame, [0156]: it is possible to divide one frame period into three periods, perform exposure, and accumulate the unnecessary electric charge, the high-sensitivity signal electric charge with a long exposure time, and the low-sensitivity signal electric charge with a short exposure time in the respective CCDs), 
a length of the first exposure period is different from a length of the second exposure period (Abstract: all unit pixels simultaneously transfer signal electric charges, which are generated in the photoelectric conversion element during continuous exposure times of which each has a different duration (i.e. the different length of the exposure period), Par. [0019, 0122, 0156), and 
the imaging device (Fig. 1, Title, Abstract) genetates multiple-exposure image data including at least the first data and the second data (Par. [0156]).  

Regarding Claim 2, Mabuchi teaches further comprising voltage control circuitry (Fig. 1 @ 112) that supplies a first voltage (low voltage) to the first electrode (Fig. 2, 3 @ PD, electrode connected to ground, Par. [0059]) in the first exposure period (Abstract) and supplies a second voltage (low voltage) to the first electrode (Fig. 2, 3 @ PD, electrode connected to ground, Par. [0059]) in the second exposure period (Abstract).  

Regarding Claim 3, Mabuchi teaches wherein the first voltage is the same as the second voltage (low voltage). 
 
Regarding Claim 6, Mabuchi teaches a detection system (Abstract, Par. [0012]) comprising: 
the imaging device (Abstract); and 
(Par. [0020, 0055]) that detects a motion state of an object imaged by the imaging device (Par. [0011, 0032, 0124-0125, 0156]), based on the first data and the second data included in the multiple-exposure image data (Abstract, Par. [0156]). 
 
Regarding Claim 7, Mabuchi teaches wherein the processor detects a speed of the object (Par. [0011, 0159], implicitly teaches detects a speed).  

Regarding Claim 8, Mabuchi teaches wherein the processor detects an acceleration of the object (Par. [0011, 0159], implicitly teaches detects an acceleration).  

Regarding Claim 9, Mabuchi teaches a detection system (Abstract, Par. [0012]) comprising: 
the imaging device (Abstract); and 
a processor (Par. [0020, 0055]) that detects a moving object among objects imaged by the imaging device (Par. [0011, 0032, 0124-0125, 0156]), based on the first data and the second data included in the multiple-exposure image data (Abstract, Par. [0156]).  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 


7.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mabuchi in view of US Patent Pub. No. 2016/0267350 A1 by Oki (hereinafter Oki).


Regarding Claim 10, Mabuchi teaches a detection system (Abstract, Par. [0002, 0012]) comprising: 
the imaging device (Abstract),; and 
a processor (Par. [0020, 0055]) that detects a motion state of an object imaged by the imaging device (Par. [0011, 0032, 0124-0125, 0156]), based on the first data and the second data included in the multiple-exposure image data (Abstract, Par. [0156]) but does not explicitly teach the imaging device, installed on a moving body and a processor that detects a relative motion state of the moving body with respect to an object imaged by the imaging device.  

However, Oki teaches the imaging device (Fig. 1 @ 11, Par. [0024]), installed on a moving body (Par. [0023]) and a processor (implicitly teaches) that detects a relative motion state of the moving body with respect to an object imaged by the imaging device (Abstract, Par. [0021]) (Also see Par. [0026]).

Therefore, it would have been obvious to one of ordinary skill in the art to modify Mabuchi by Oki as taught above such that the imaging device, installed on a moving body and a processor that detects a relative motion state of the moving body with respect to an object imaged by the imaging device is accomplished in order to detect a moving body (Oki, Par. [0003]).

Regarding Claim 11, Mabuchi as modified by Oki teaches wherein the processor detects a speed of the moving body with respect to the object (Oki, Par. [0029, 0033]).  

Regarding Claim 12, Mabuchi as modified by Oki teaches wherein the processor detects an acceleration of the moving body with respect to the object (Oki, Par. [0029, 0033], implicitly teaches acceleration).

Allowable Subject Matter

8.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also Double Patenting rejection set forth in this Office Action is overcome.

Reason for Allowance

9.	The following is a statement of reasons for the indication of allowable subject matter: 

10.	As to claim 4, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “the voltage control circuitry supplies a third voltage to the first electrode in a non-exposure period provided between the first exposure period and the second exposure period, the third voltage being different from the first voltage and the second voltage, and  
61a potential difference between the first electrode and the second electrode in the non-exposure period is less than a potential difference between the first electrode and the second electrode in the first exposure period and the second exposure period” along with all other limitations of claim 4. 

11.	Mabuchi (US 2011/0242378 A1) teaches an imaging device but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMIL AHMED/
Primary Examiner, Art Unit 2886